DETAILED ACTION
This action is responsive to the after final consideration request containing pending claims, 1-16, 18-21, received 12 May 2022. Claims 1-16 and 18-21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “determining that one or more network application objects are to be relocated within a network; ….identifying the portion of the physical topology of the network that comprises at least one port and a coordinate associated with each network node of the one or more first network nodes; ….deploying the one or more network application objects to the one or more second network nodes; updating, based at least on the portion of the physical topology, a forwarding plane associated with the one or more network application objects;” as stated in claim 1, the claimed limitations of “identifying, based at least on the one or more network probe messages, the portion of the physical topology including at least one port of the first networking node and a coordinate associated with the first networking node; determining that one or more networking application objects are to be moved from a second networking node, based on identifying at least one of: one or more network attacks associated with the one or more networking application objects, an unavailability of one or more network services provided by the one or more networking application objects, or a poor Quality of Service (QoS), experienced by the one or more networking application objects, based at least on a number of packets in a network queue, dropped packets, latency, denied connections, an increased amount of traffic, or a decreased amount of traffic; ….updating a second forwarding plane associated with the second networking node, in response to deploying the one or more networking application objects on the first networking node” as stated in claim 6 and the claimed limitations of “identifying, based at least on the one or more network probe messages, the portion of the physical topology including at least one port and a coordinate associated with each of the one or more networking nodes; determining that one or more networking application objects are to be relocated from a first networking node of the one or more networking nodes, based on identifying at least one of one or more network attacks associated with the one or more networking application objects, an unavailability of one or more network services provided by the one or more networking application objects, or a poor Quality of Service (QoS), experienced by the one or more networking application objects, based at least on a number of packets in a network queue, dropped packets, latency, denied connections, an increased amount of traffic, or a decreased amount of traffic;” as stated in claim 16. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-16 and 18-21 indicated claims 1-16 and 18-21 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446